 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnitedAutoSupplyandJerryL. Barber. Case19-CA-3396TRIAL EXAMINER'S DECISION ANDRECOMMENDED ORDERAugust 28, 1967DECISION AND ORDERBY MEMBERSFANNING,JENKINS,AND ZAGORIAOn October 14, 1966, Trial Examiner Wallace E.Royster issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices, and recommending that it cease and de-sist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed exceptionsto the Trial Examiner's Decision.On January 18, 1967, the Board entered an orderreopening the record and remanding the proceedingto the Regional Director for further hearing beforethe Trial Examiner for the purpose of adducingevidence limited to the issue of the relationshipbetween Alfred F. Meyer and William R. Meyerand United Auto Supply, and Muffler City, Inc.On June 5, 1967, the Trial Examiner issued hisSupplemental Decision, attached hereto, in whichhe found that the relationship between Alfred F.Meyer and William R. Meyer, a partnership operat-ing as United Auto Supply, and Muffler City, Inc.,was such as to warrant affirmance of the order hehad previously recommended. The Respondentfiled exceptions to the Trial Examiner's Supple-mental Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings made by theTrialExaminer at the hearing and finds that noprejudicial error was committed. The Board hasconsidered the Trial Examiner's Decision, the Sup-plemental Decision, the exceptions, and the entirerecord in this case, and hereby adopts the findings,conclusions, and recommendations of the Trial Ex-aminer.ORDERWALLACE E. ROYSTER, Trial Examiner: Based upon acharge filed May 10, 1966,1 by Jerry L. Barber, the Re-gional Director for Region 19 on June 27 issued a com-plaint against United Auto Supply, herein the Respond-ent, alleging that the Respondent had discriminatorilydischarged Jerry L. Barber and had thereby engaged inunfair labor practices within the meaning of Section8(a)(l) and (3) of the National Labor Relations Act, asamended. The notice of hearing set this matter for trial onSeptember 20 and allowed the Respondent until August1to file an answer.On September 12 counsel for the General Counsel as-serting that no answer had been filed, moved for"judgment upon the pleadings" as permitted by theBoard'sRules and Regulations, Section 102.20. Thematter having been referred to me for disposition, I sentthe following message by telegram on September 13 tothe Respondent:Not having filed an answer to the complaint in thismatter you are hereby required to show cause, if any,to the undersigned on or before September 16, 1966why the allegations of the complaint should not bedeemed admitted as true and be so found.I received no response to this message but a telegramdated September 15 from C. J. Occhipinti, an attorney inAnchorage, came to the office of the Regional Directoron September 16 saying that Occhipinti was filing an ap-pearance in this matter and that an answer to the com-plaint accompanied by an explanation would follow. OnSeptember 19 I notified all parties that in the absence ofany showing of cause to the contrary, all allegations in thecomplaint were deemed to be admitted as true and wereso found. On the same date the Regional Directorreceived from Attorney Occhipinti an answer to the com-plaint denying the commission of unfair labor practices onthe part of the Respondent and asserting in substance thatthe Respondent was not really aware of the possible con-sequences of failure to answer.The Board's Rules and Regulations provide a period of10 days within which to answer a complaint. Here theRespondent was initially given more than a month toanswer and failed to do so. The notice to show causeserved upon the Respondent on September 13 resultedonly in the filing of an answer nearly a week later withoutany genuine excuse for the failure to do so within the timeprovided. I find that the answer of the Respondent wasnot filed within the time permitted and that no cause hasbeen shown why the allegations of the complaint shouldnot be deemed to be admitted as true? I so find them andmake the following:FINDINGS OF FACT1.THE BUSINESSOF THERESPONDENTPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and hereby or-ders that the Respondent, United Auto Supply,Anchorage, Alaska, its agents, successors, and as-signs, shall take the action set forth in the Trial Ex-aminer's Recommended Order.The Respondent is a partnership consisting of AlfredF.Meyer and William R. Meyer engaged in Anchorage,Alaska, in the business of selling automobile parts and ac-cessories at wholesale and retail, under the trade nameand style of United Auto Supply. The Respondent an-IAll dates mentioned are in 19662Liquid Carbonic Corporation,116 N LRB 795, 798167 NLRB No. 30 UNITED AUTO SUPPLYnually realizes from its business operations a gross in-come exceeding $500,000 and annually purchases andreceives from sources outside the State of Alaska goodsand supplies valued at more than $50,000. I find that theRespondent is an employer within themeaningof Section2(2) of the Act engaged in commerce within themeaningof Section 2(6) and (7) of the Act.it.THE UNFAIR LABOR PRACTICESOn or about April 20, 1966, the Respondentdischarged its employee, Jerry L. Barber, and since hasat all times refused to reinstate him to his former or sub-stantially equivalent position.The discharge and therefusal of reinstatement were motivated by Barber's en-gagement in activities on behalf of labor organizationsand other concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection.By the discharge and by the refusal to reinstate, I findthat the Respondent has interfered with, restrained, andcoerced Barber in the exercise of rights guaranteed inSection 7 of the Act and has thus engaged in unfair laborpractices within themeaningof Section 8(a)(1) of the Act.By the same conduct, Respondent has discriminatedagainst Barber with regard to his tenure of employment todiscourage membership in or activities on behalf of labororganizations and has thereby engaged in unfair laborpractices within the meaning of Section 8(a)(3) of the Act.III.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section II,above, occurring in connection with the Respondent'soperations described in section I, above, have a close, in-timate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.IV.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, it will be recommended that itcease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Having found that the Respondent has unlawfullydischarged Jerry L. Barber and refused to reinstate himbecause of his engagement in activities, finding protectionunder Section 7 of the Act, it will be recommended thatthe Respondent be required to offer him immediate andfullreinstatementtohisformeror substantiallyequivalent position without prejudice to his seniority orother rights and privileges and to make him whole for anyloss of pay he may have suffered by reason of thedischarge by payment to him of a sum of money equal tothat which he would normally have earned as wages fromthe date of discharge to the date of offer of reinstatementless his net earnings during that period. Backpay shall becomputed in the manner established by the Board in F.W. Woolworth Company,90 NLRB 289, and shall bearinterest at the rate of 6 percent per annum.3 In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United States231Upon the basis of the foregoing findings of fact andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.United Auto Supply is an employer engaged incommerce within the meaning of the Act.2.By the discharge of and refusal of reinstatement toJerry L. Barber the Respondent has engaged in and is en-gaging in unfair labor practices within the meaning of Sec-tion 8(a)(3) of the Act.3.By the discharge and refusal of reinstatement theRespondent has interfered with, restrained, and coercedan employee in the exercise of rights guaranteed in Sec-tion 7 of the Act and has thereby engaged in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions oflaw and the entire record in the case, it is recommendedthatAlfred F. Meyer and William R. Meyer, UnitedAuto Supply, Anchorage, Alaska, their agents, succes-sors, and assigns, shall:1.Cease and desist from:(a)Discriminating against Jerry L. Barber or anyother employee in regard to hire or tenure of employmentin any effort to discourage membership in or activity inbehalf of labor organizations.(b) In any other manner interfering with, restraining,or coercing employees in the exercise of their right to self-organization, to form, join, or assist labor organizations,to bargain collectively through representatives of theirown choosing, and to engage in other concerted activitiesfor the purposes of collective bargaining or other mutualaid or protection, or to refrain from any and all such ac-tivities.2.Take the following affirmative action which I findis necessary to effectuate the policies of the Act:(a)Offer to Jerry L. Barber immediate and full rein-statement to his former or substantially equivalent posi-tion and make him whole in the manner and to the extentdescribed in that section of this Decision entitled "TheRemedy."(b)Notify Jerry L. Barber if presently serving in theArmed Forces of the United States of his right to fullreinstatement upon application in accordance with theSelective Service Act and the Universal Military Train-ing and Service Act, as amended, after discharge from theArmed Forces.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Recommended Order.(d)Post at its business establishment in Anchorage,Alaska, copies of the attached notice marked "Appen-dix."3 Copies of said notice, to be furnished by the Re-Court of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order." 232DECISIONS OF NATIONALgionalDirectorfor Region19, after being duly signed byRespondent's representative, shall be posted by it im-mediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken-byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(e)Notify said Regional Director, in writing, within 20days from the receipt of this Decision, what steps havebeen taken to comply herewith.4' In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read"Notify saidRegionalDirector,in writing,within 10 days from the date of this Order,what steps Respond-ent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelationsAct, as amended, we hereby notify our em-ployees that:WE WILL offer Jerry L. Barber immediate and fullreinstatementtohisformerorsubstantiallyequivalent position without prejudice to seniority orother rights and privileges and make him whole forany loss of pay suffered by reason of his discharge.WE WILL NOT by means of discharge or in anyother manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-or-ganization, to join or assist labor organizations, to en-gage in concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection, orto refrain from any or all such activities, except to theextent that such right may be affected by an agree-ment requiring membership in a labor organization asa condition of employment as authorized in Section8(a)(3) of the Act.UNITED AUTO SUPPLY-(Employer)DatedBy(Representative)(Title)Note:We will notify Jerry L. Barber if presently serv-ing in the Armed Forces of the United States of his rightto full reinstatement upon application in accordance withthe Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after dischargefrom the Armed Forces.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 327 LoganBuilding,500 Union Street, Seattle, Washington 98101,Telephone 583-4583.LABOR RELATIONS BOARDTRIAL EXAMINER'S SUPPLEMENTALDECISIONSTATEMENT OF THE CASEWALLACE E. ROYSTER, Trial Examiner: Finding thatAlfred F. Meyer and William R. Meyer, d/b/a UnitedAuto Supply, Anchorage, Alaska, had failed to file ananswer to the complaint in this matter within the time per-mitted, I issued a Trial Examiner's Decision and Recom-mended Order on October 14, 1966, under the terms ofwhich the Respondent was required to reinstate Jerry L.Barber to his former or substantially equivalent positionand to make him whole for any loss of earnings attributa-ble to his discharge.Thereafter, on January 18, 1967, upon considerationof a motion filed by counsel for Alfred F. and William R.Meyer, the National Labor Relations Board directed thatthe record be reopened and that a hearing be held beforeme "for the purpose of adducing evidence limited to theissue of the relationship between Alfred F. Meyer, Wil-liam R.Meyer and United Auto Supply and Muffler City,Inc."Pursuant to due notice such a hearing was held beforeme in Anchorage, Alaska, on April 6, 1967, with theMeyers and the General Counsel represented.Upon the basis of the reopened hearing I make the fol-lowing:FINDINGS OF FACTIn 1959 United Muffler City, Inc., herein Muffler City,was incorporated in the State of Alaska. At all pertinenttimes the sole shareholders in Muffler City were and areAlfred F. Meyer, William R. Meyer, and their wives.In 1953 Alfred F. Meyer and William R. Meyer formeda partnership which did business under the name ofUnited Auto Supply, herein United.Until about May 1, 1965, Muffler City and Unitedoperated separate businesses across the street from eachother in Anchorage. United sold automotive "hardware"but had no facilities for installation. Muffler City sold andinstalled mufflers and tires. Employees were occasionallyinterchanged.Both enterprises were owned and op-erated by the Meyers.On April 16, 1965, shareholders and directors of Muf-fler City, Alfred F. Meyer, William R. Meyer, and hiswife, Dorothy, formally authorized Muffler City to buythe net assets of United. The sale was completed andsince about May 1 of that year Muffler City has includedin its operations those sales and services formerly offeredto the public by United. The change was not, however,ostensible. The former United business remained at itssame location and was held out to the public as UnitedAuto Supply.'On May 10, 1966, the charge was filed in this proceed-ing.About 2 weeks later, Alfred F. Meyer completed andsubmitted to the Regional Office of the Board in SeattleIThe findings of fact to this point are based in substantial measure upona sworn statement submitted to the NationalLaborRelations Board onJanuary 30, 1967, by Alfred F. Meyer, then and now Muffler City's vicepresident UNITED AUTO SUPPLY233a form captioned "InterstateCommerce Data" in whichhe answered certain questionsas follows:1.Exact legal title ofyour firm:UNITED AUTO SUPPLY.It is:A Corporation?Yes ( )N. (X)A Partnership9 Yes (X)No ( )If answer is"Yes", please give full name of partners.ALFRED F. MEYERWILLIAM R. MEYERDescribe briefly the nature of your business;also statewhether it is one of a chain or one of several separatebut related enterprises.(Answer)RETAIL & WHOLESALE AUTOMOTIVEPARTS & ACC.Further answers indicated that United made purchasesand sales in sufficient volume to satisfy the Board's ju-risdictional criteria. This information was in the case file,presumably, when the complaint issued.On April 7, 1966, and again on August 8 of that year ina representation proceeding to which Muffler City wasparty (Case 19-RC-3886), statements were made on therecord to the effect that United no longer existed and thatMuffler City had taken over its operations. It is arguedthat the Regional Director who issued the complaint withwhich I am now concerned was thus placed upon noticethat United was no longer a functioning entity; that thecomplaint, issued that June, named a respondent whichhad ceased operations more than a year earlier. Alfred F.Meyer testified before me that when he filled out theform, which in part is set forth above, he failed to divulgethe information concerning the acquisition of United byMuffler City because the partnership had existed so longitwas "second nature" to fill out the form as he did.that he had issued a complaint against the wrong respond-ent and there is nothing to show that such notice was in-tended. The information supplied by Alfred F. Meyer as-serting the continuing vitality of United because it was"second nature" for him to do so suggests that thetransfer of United's business to Muffler Citywas pro for-ma.United was owned solely by Alfred F. and WilliamR.Meyer. They also own Muffler City. It is true thattheir wives also hold stock interests in the corporation buttowhat extent is not shown. The fact that William R.Meyer is president, and that Alfred F. Meyer is vice pre-sident of Muffler City, that the president determines theamount of salary to be paid to the officers, and that thebrothers are the active managers of the business as it nowexists evidences that they are in as effective control ofMuffler City as they were of United.When the complaint in this matter was served namingUnited as respondent the Meyers brothers were affordedopportunity to rectify the error made by Alfred F. Meyerand to inform the Regional Director that United hadceased operations. Instead they let the matter go todefault. In these circumstances, I find that they areforeclosed from raising such a defense now. The businessoperation in which United was engaged has continuedwithout change and without notice to the public or to any-one concerned in this proceeding that there had been achange of any character. The person who filed the charge,Jerry L. Barber, appears to have thought that he had beenemployed by United. Alfred F. Meyer confirmed this andthe Regional Director acted upon this seemingly reliablerepresentation.Considering that Alfred F. Meyer represented thatUnited was operating as a partnership and that hisbrother William R. Meyer failed timely to disavow thiscircumstance after the complaint was issued and served,there is no reason in equity to relieve them from the con-sequences of their default. They are in ownership andcontrol of the business operation publicly known asUnited Auto Supply and can and must take the remedialaction previously recommended.CONCLUSIONSAssuming that he did not do so purposefully,it remainsthe fact thatAlfred F.Meyer actively misled the Board'sRegionalDirector as to the continued existence ofUnited.The mention in the representation proceedingsthatMuffler City had taken over United's operations didnot serve as any sort of notice to the Regional DirectorRECOMMENDED ORDERIt ishereby recommended that theBoard issue anOrder adopting the foregoing findings of fact and conclu-sions along with those made in my earlier Trial Ex-aminer's Decision and Recommended Order issued onOctober 14, 1966.